DIMRBH+Z
                                                         attorneys & counselors at law • rampagelaw.com


                                                                San Antonio | Austin | Rio Grande Valley
                                                            2500 W. William Cannon, Suite 609 | Austin.Texas78745-5320
                                                                          V 512-279-6431 [ F 512-279-6438




                                          January 27, 2015
                                                                                                FILED IN

Christopher A. Prine, Clerk                              Via Overnight Mail              1ST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
First Court of Appeals
301 Fannin Street                                                                          JAN 28 2015
Houston, Texas 77002-2066
                                                                                        CHRISTOPHER A. PRINE
Attn: Jesse


Re:   Bob Deuell v. Texas Right to Life Committee, Inc.
      COA Case No. 01-15-00011-CV (First Court of Appeals)
      Trial Cause No. 2014-32179 (152nd Judicial District Court of Harris County, Tx)

Dear Sir:

       With regard to the above-referenced matter, please accept this as Appellant's
formal request for a copy of the Clerk's Record which was filed with the Court on January
26, 2015. Enclosed is our firm's check for One Dollar ($1.00), made payable to the First
Court of Appeals, as payment for the CD containing said Record.

      Also enclosed is a completed Federal Express airbill for the immediate return of
the CD as this matter is based upon an accelerated appeal. Please use the Federal
Express "Reusable Envelope" for said return.

       Ifyou have any questions, please contact our office at (512) 279-6431. Thank you.


                                                 Very truly yours,

                                                  Denton Navarro Rocha B'e'rnal Hyde & -Zech, RC.
                                                 attorneys & counselors at law • rampagelaw.com




                                                 SCOTT M. TSCHIRHART
SMT/ha
Enclosure: As stated.




              Serving all of Texas from our San Antonio, Austin and Rio Grande Valley offices